NUMBER 13-16-00144-CR

                           COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI - EDINBURG

STATE OF TEXAS,                                                          Appellant,

                                          v.

TIPHANIE RAQUEL TIPPIN,                                                  Appellee.


                   On appeal from the 377th District Court
                         of Victoria County, Texas.


                                     ORDER
            Before Justices Benavides, Perkes, and Longoria
                           Order Per Curiam

      By jury verdict, Tiphanie Raquel Tippin was found guilty of the possession of

marijuana, sentenced to one year of state jail with the jail sentence probated and the

defendant placed on community supervision with a $5,000 fine. The trial court set aside

the verdict and sentenced the defendant to five years of deferred adjudication with a
$5,000 fine and voided the jury’s finding of guilty. Both the State and the defendant have

appealed.

       This Court directs the parties to this appeal to address, in their briefs on the merits,

this Court’s jurisdiction over the State’s appeal. See generally TEX. CODE. CRIM. PROC.

ANN. 44.01 (West, Westlaw through 2015 R.S.).

       IT IS SO ORDERED.

                                                   PER CURIAM



Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
26th day of April, 2016.




                                              2